Citation Nr: 0327196	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  01-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1963 to March 
1974.

This appeal arises from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO denied entitlement to service 
connection for a low back disability, a right shoulder 
disability, and hepatitis.  The veteran initially appealed 
all of these issues.  However, he submitted a signed 
statement in December 2001 in which he withdrew the issue of 
service connection for hepatitis.  

In a Supplemental Statement of the Case (SSOC) issued in July 
2002, the RO informed the veteran that service connection for 
his right shoulder disability had been granted and this 
disability was evaluated as 20 percent disabling.  The 
veteran responded in September 2002 that this action had 
satisfied his appeal regarding the issue of his right 
shoulder disability.  Based on these circumstances, the Board 
finds that the issues of entitlement to service connection 
for a right shoulder disability and hepatitis are no longer 
in appellate consideration.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

In his substantive appeal received in November 2001, the 
veteran requested a hearing before a "local hearing 
officer" at the RO.  Before this hearing could be scheduled, 
the veteran submitted a signed statement in December 2001 
requesting that his hearing be postponed until he had 
attended a scheduled VA examination.  

His VA compensation examination was conducted in January 
2002.  The RO does not appear to have made any attempt to 
reschedule the veteran's hearing.  

By letter of September 2003, the Board directly contacted the 
veteran and asked him to clarify if he still wished to be 
afforded a hearing before VA.  He responded in late September 
2003 that he wished to attend a hearing before a Veterans Law 
Judge (VLJ) of the Board sitting at the RO.  As the veteran 
timely requested a hearing before VA in his substantive 
appeal of November 2001, he must be scheduled for the next 
available hearing before a traveling VLJ from the Board.  See 
38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2003).

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).

A review of the claims file indicated that the RO inform the 
veteran of VA's duty to notify and assist in a letter of 
September 2001.  However, this letter instructed the veteran 
to respond to this notification within 30 days.  In a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The CAFC found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  



The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) ( 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

Therefore, in order to ensure that the record is fully 
developed and comply with the veteran's due process rights, 
this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  After a reasonable amount of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the VBA AMC should schedule 
the appellant for the next available 
hearing before a traveling VLJ from the 
Board.  He should be notified of the time 
and place of this hearing at his last 
reported address.  A copy of the notice 
should be associated with the claims 
file.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


